department of the treasury internal_revenue_service washington d c contact person id number telephone number date jun je s7 op-ee go ty legend b c dear taxpayer this is in response to a ruling_request dated date as amended by letters dated date and date concerning the application of sec_513 of the intemal revenue code to proposed retail sales of durable medical equipment b is a public charity exempt from federal_income_tax under sec_501 a as an organization described in sec_501 of the code b's purpose is to provide family support and other programs to the disabled that fall under the umbrella of supported living more specifically b's purposes include the establishment of a coordinated program through interagency cooperation and coordination of the local agencies that offer services for the mentally retarded and for seriously handicapped persons to promote through such community program the greatest and most efficient use of the facilities and services avaitable in the area to be served by the corporation to encourage the development of needed preventative habil'tative and treatment services in such area through development improvement and expansion of local agencies offering or to offer the same alleviation of the need for constant expansion of state institutions for the mentally retarded and for the seriously handicapped and for long term custodial care of patients in such institutions provide a coordinated program of state and local services for the mentally retarded and for the seriously handicapped and to eliminate the duplication and overiap of such services solicit and receive funds and property for the above purposes from any source by gift appropriation or otherwise and to define and redefine its specific objectives and programs to conform to the requirements and carry out the objectives of local state or federally financed programs extending aid or services for the mentally retarded and for the seriously handicapped persons within the area served by said corporation to qualify for b’s services a person must meet a statutory definition of developmental disabilities which among other criteria includes a physician's attestation of eligible diagnosis and attain priority on the waiting list for services based on eligibility date once eligibility for services is established an annual plan for services is established by an interdisciplinary team which includes the individual his or her family members as appropriate physicians psychiatrists legal guardian and others the end result of this annual meeting is an individualized plan for services or ip for the subsequent year services are provided within the parameters of this plan which may include the acquisition and training on a certain identified piece of equipment or other item of home medical equipment hme as a natural extension of these services b's board_of directors decided that the interests of b's clients their families and the community at large would be served best through the development of its own retail showroom and service facilities for products for persons with disabilities b intends to provide individuals with disabilities and their families with a respectful and appropriate shopping opportunity including the acceptance of medicaid b intends to properly fit individuals into appropriate devices such as wheelchairs and properly match an individual's unique needs with the most appropriate product available b also intends to provide timely efficient and cost appropriate repairs for all equipment regardless of where purchased recognizing the need for quality and efficiency of all such repairs the products and services that b intends to provide to its clients other individuals with physical and developmental disabilities and to the public will be conducted through the construction of a big_number square foot retail facility in c this building will be immediately adjacent to the main headquarters building of b where substantial program operations occur in addition most of the planning for services done annually in the form of ip occurs at this location the retail facility will provide products and services required under the ip to b's disabled clients that are specifically fitted to their individual needs the new facility will include big_number square feet provided for store use including approximately big_number square feet of showroom another big_number or so square feet will be dedicated to inventory service and installation of wheelchair equipment wheelchair lifts auto and van conversions for handicapped accessibility etc this portion of the facility will include drive-in bay doors and other customer conveniences for persons with disabilities the remaining big_number square footage of retail_space will initially be leased to other businesses in the community the two primary reasons for building the space larger than initial needs are to accommodate future growth potential and provide additional sources of revenue to compensate for the low margins required by the provision of medicaid billing the ancillary space will be marketed to unrelated business concems with compatible products or services for example approximately big_number square feet have been set_aside for a bagel or sandwich shop b anticipates that many individuals who shop at the store will have arrived via public transportation and as such will make a long excursion out of the experience accordingly available light food service on site will accommodate their need for a meal during the shopping and or repair process the remaining leased space is planned to be occupied by a compatible business such as a rehabilitation center which would provide natural synergy with the one stop hme facility next door based upon the facts set forth above and the assumption that the transaction will be carried out as previously described b requests the following ruling the sale of durable medical equipment and other home medical equipment hme and related installation and repair services to individuals and famities who are served by b and the sale of which is in compliance with and contemplated within the annual individualized plan ip for services for the individual do not generate unretated business taxable_income law sec_501 of tre code provides for the exemption of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense the term charitable also includes relief of the poor and distressed or the underprivileged advancement of education lessening of the burdens of government and the elimination of prejudice and discrimination sec_1 c -1 e of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions which are directly connected with carrying on the trade_or_business with certain modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is substantially related only if the production or distribution of the goods or the performance of the services from which the gross_income is derived contributes importantly to the accomplishment of the purposes for which exemption was granted revrul_78_435 1978_2_cb_181 holds that the sale of hearing aids to its patients by an exempt hospital whose primary activity is rehabilitating the handicapped including those with hearing deficiencies does not constitute unrelated_trade_or_business under sec_513 of the code analysis b intends to operate a retail showroom and service facility to provide durable medical equipment and other home medical equipment hme and related installation and repair services to individuals and families who are served by b and who use such equipm-iii in conjunction with and contemplated within the annual individualized plan ip the availability of these sales and services contributes importantly to the organization's purpose of promoting family support and other programs that fall under the umbrelta of supported living this activity is similar to the sale of hearing aids discussed in revrul_78_435 as such sales and services to individuals and families who are served by b are substantially related to b’s exempt_purpose as a retated activity income generated from sales and services is not subject_to the unrelated_business_income_tax imposed by sec_511 of the code based upon the information you have submitted under the facts described above we rule as follows the sale of durabie medical equipment and other home medical equipment hme and related installation and repair services to individuals and families who are served by b and the sale of which is in compliance with and contemplated within the annual individualized plan ip for services for the individual do not generate unrelated_business_taxable_income we have not been asked and we express no opinion on whether income derived from any sales made by b’s retail facility other than the sales to b's clients specifically described above constitute unrelated_business_taxable_income under sec_512 of the code except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transaction described above under any other provision of the code because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this ietter sincerely gerald v sack manager exempt_organizations technical group
